Case 4:21-mj-03022-N/A-BGM Document1 Filed 04/30/21 Page 1of1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA .
United States of America DOCKET N
v. 21-03022KJ
Andrea Ramirez DOB: 1992; United States MAGISTRATE'S CASE NO.

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)(1)(B)(ii), and 1324(a)(1)(B Git)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about April 29, 2021, in the District of Arizona, Andrea Ramirez, knowing and in reckless disregard of the fact
that certain illegal aliens, including Araceli Adriana Epinoza-Martinez, Crescencio Fabrizio Hernandez-Gastelum, and
Elias Serrano-Dolores, had come to, entered and remained in the United States in violation of law, did transport and
move said alien within the United States by means of transportation and otherwise, in furtherance of such violation of
law and did so and placing in jeopardy the life of any person; in violation of Title 8, United States Code, Sections

1324(a)(1)(A) (ii), 1324(a)1)(B)(ii), and 1324(a)(1)(B) (iii).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On April 29, 2021, in the District of Arizona (Menagers), United States Border Patrol Agents (BPA), utilizing a
Mobile Surveillance Capabilities truck, observed three people run from a brush line off of Federal Route 1 (FR1),
and get into a white 2008 Chevrolet Malibu. BPAs made contact with the Malibu and saw four visible occupants.
BPAs surrounded the Malibu and attempted to conduct a vehicle stop. The Malibu sped passed BPAs and onto the
southbound lane at a high rate of speed. BPAs activated their emergency equipment and followed the Malibu. While
attempting to conduct a left-hand turn, the Malibu lost control and crashed into a cell tower compound, When BPAs
attived, one female was exiting the left side of the Malibu and walking towards BPAs. The driver, later identified as
Andrea Ramirez, was apprehended and placed in the patrol vehicle. BPAs then apprehended three people hiding
behind an electrical box near the crash site. The three people were identified as Araceli Adriana Epinoza-Martinez,
Crescencio Fabrizio Hemandez-Gastelum, and Elias Serrano-Dolores, all citizens of Mexico without the proper documentation
to enter, remain or pass through the United States.

Record checks revealed that Crescencio Fabrizio Hernandez-Gastelum was previously removed from the U.S. on
December 2, 2016.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

 

 

 

 

cy
Detention Requested [SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.
AUTHORIZED BY: AUSA JAAJGC OFFICIAL TITLE
Border Patrol Agent
Andrew Carpenter
Sworn by telephone x _
SIGNAT Pr MAGIS , wh DATE
"A Ps » PDR A al April 30, 2021

 

 

 

J

 

See Federal rufes of Criminal Precedure Reles 3, 4.1, and 54
